Exhibit 10.2


WPS RESOURCES CORPORATION
PERFORMANCE STOCK RIGHT AGREEMENT


THIS AGREEMENT is entered into as of December 7, 2005, (the “Grant Date”), by
and between WPS RESOURCES CORPORATION (the “Company”), and __________________
____________________ (the “Participant”). This Agreement sets forth the terms,
rights and obligations of the parties with respect to the grant of Performance
Stock Rights to the Participant. This agreement shall not become effective until
the Participant signs and returns the “Acknowledgement Form” attached hereto.
 
The Performance Stock Rights are granted under, and are subject to, the terms of
the WPS Resources Corporation 2005 Omnibus Incentive Compensation Plan (the
“Plan”), which are specifically incorporated by reference in this Agreement. Any
capitalized terms used in this Agreement which are not defined shall have the
meaning set forth in the Plan.
 
The parties to this Agreement covenant and agree as follows:
 
1.    Grant of Performance Stock Rights. (a) Subject to the terms of this
Agreement, the Company grants to the Participant Performance Stock Rights
representing the right to receive ______ shares (“Target Award”), of the common
stock of the Company, par value $1.00 (“Stock”), in the event certain
Performance Goals specified herein are satisfied. The Participant obtains no
ownership interest in the Company and will not be considered a shareholder of
the Company by virtue of the grant of Performance Stock Rights hereunder until
such time as Stock may be issued to the Participant as a Final Award.
 
(b)     In the event of certain corporate transactions described in Section 12
of the Plan, the number of Performance Stock Rights may be adjusted by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee’s determination as to any adjustment shall be final.
 
2.    Performance Period. Subject to the provisions of Section 7, the period
from January 1, 2006 to December 31, 2008.
 
3.    Performance Measures.
 
(a)    Total Shareholder Return (“TSR”). The quotient obtained by dividing (1)
the Shareholder Return with respect to a share of common stock, by (2) the
Beginning Market Price of a share of common stock. For this purpose:
 
(1)    The Shareholder Return means the cash dividends paid on a share of common
stock during the Performance Period, increased by (if positive) or reduced by
(if negative) the change in stock price from the Beginning Market Price of a
share of common stock to the Ending Market Price of a share of common stock.
 

--------------------------------------------------------------------------------


 
(2)    The Beginning Market Price of a share of common stock is the average
closing market price of a share of common stock for the 30 trading days
immediately preceding the first day of the Performance Period as reported by the
securities exchange on which such stock is principally traded.
 
(3)    The Ending Market Price of a share of common stock is the average closing
market price of a share of common stock for the 30 trading days immediately
preceding the last day of the Performance Period as reported by the securities
exchange on which such stock is principally traded.
 
(b)    Comparison Group. All major publicly traded electric power companies.
 
4.    Determination of Final Awards.
 
(a)    Presumptive Award. As soon as practicable following the completion of the
Performance Period, the Committee will determine the TRS of the Company and of
each company in the Comparison Group. The Committee’s determination will be
final and binding on all persons. The Participant’s presumptive award shall be
determined in accordance with the following table; provided that any fractional
share of Stock that would otherwise result from the foregoing calculation shall
be disregarded.
 
Company TSR In Relation to
TSR of All Comparison Group
Companies
Presumptive Award Equal to
the Following Percentage of
the Target Award
   
90th Percentile or Greater
80th Percentile
70th Percentile
60th Percentile
50th Percentile
45th Percentile
40th Percentile
35th Percentile
Below the 35th Percentile
200%
175%
150%
125%
100%
75%
50%
25%
0%


The presumptive award will be interpolated for Company TSR that is above the
35th percentile and below the 90th percentile and that is between the
percentiles enumerated in the forgoing table.


(b)    Final Award. The Presumptive Award is used as a guideline for the
Committee in determining the Final Award to be made to the Participant, and the
Participant obtains no rights as a result of the determination of the
Presumptive Award. In determining the
 
-2-

--------------------------------------------------------------------------------


 
Final Award to be made to the Participant, the Committee, in its sole
discretion, may increase or decrease the amount of the Presumptive Award;
provided that the Committee will not increase the amount of the Presumptive
Award applicable to the Participant if the Participant is a Covered Executive
(as defined in the Plan) for purposes of Section 162(m) of the Internal Revenue
Code. Except with respect to the portion (if any) of the Final Award payment of
which is deferred in accordance with the WPS Resources Corporation Deferred
Compensation Plan, the Final Award will be distributed to the Participant by
March 15 of the calendar year following the calendar year in which the
Performance Period ends, or as soon thereafter as is administratively
practicable.
 
5.    Dividend Equivalents. The Participant shall not receive any cash or other
consideration to reflect dividends that would have been paid or accrued had the
Performance Stock Rights been actual shares of Stock during the Performance
Period.
 
6.    Effect of Termination of Employment.
 
(a)    Except as set forth in subsection (b) below and Section 8 below, or as
otherwise determined by the Committee, the Performance Stock Rights will be
cancelled immediately and without notice to the Participant, and no Final Award
will be made, in the event of the Participant’s termination of employment from
the Company and its Affiliates prior to the last day of the Performance Period.
 
(b)    The Participant’s Performance Stock Rights will not be cancelled upon
termination of employment, and the Participant (or the Participant’s estate) may
be eligible to receive a Final Award, determined in accordance with Section 4
and this Section 6(b) following the conclusion of the Performance Period, if:
(i) the Participant’s termination of employment is on account of death or
disability (as defined in the Company’s long-term disability plan), or (ii) the
Participant terminates employment on or after December 31 of the calendar year
in which the Performance Period began and such termination is on account of
retirement on or after age fifty-five. Except with respect to the portion (if
any) of the Final Award payment of which is deferred in accordance with the WPS
Resources Corporation Deferred Compensation Plan, the Final Award will be
distributed to the Participant by March 15 of the calendar year following the
calendar year in which the Performance Period ends, or as soon thereafter as is
administratively practicable.
 
7.    Change in Control. Upon the occurrence of a Change of Control (as defined
in the Plan), the Performance Period shall be terminated, and the Participant
will be entitled to a Final Award based upon the Target Award (or, if greater,
the then projected Final Award) prorated for the portion of the Performance
Period that has been completed as of the date of the Change in Control.
Distribution will be made as soon as is administratively practicable following
the Change of Control; provided, that if distribution following the Change of
Control would result in the Participant being subject to imposition of an
additional tax under Code Section 409A, distribution of the Final Award will be
made (without interest) as soon as administratively practicable following the
earlier to occur of (i) the date on which the Participant separates from the
service of the Company and all affiliates (six months following the date of
 
-3-

--------------------------------------------------------------------------------


 
separation if Participant qualifies as a “key employee” as that term is defined
for purposes of Section 409A of the Internal Revenue Code), or (ii) the date
that distribution would otherwise have been made under Section 4 had the Change
of Control not occurred.
 
8.    Tax Withholding. Upon the issuance of Stock pursuant to a Final Award, the
Company may satisfy its withholding obligations in any manner determined by the
Committee, including by withholding a portion of the Participant’s compensation
or by withholding a number of the shares of Stock included in any Final Award
that have a Fair Market Value, as determined by the Committee, equal to the
amount required to be withheld. The Fair Market Value of fractional shares of
Stock remaining after the withholding requirements are satisfied will be paid to
the Participant in cash. The Company may also require the Participant to deliver
a check for the Company’s withholding tax obligation prior to effecting the
transfer of shares pursuant to a Final Award.
 
9.    Miscellaneous.
 
(a)    The Participant (or his legal representatives, the executor of his estate
or his heirs) shall not be deemed to be a shareholder of the Company with
respect to any of the Performance Stock Rights until shares of Stock have been
issued pursuant to a Final Award and the Company’s withholding tax liability has
been satisfied, to the Committee’s satisfaction.
 
(b)    The Performance Stock Rights shall not be transferable by the
Participant; provided that following the Participant’s death, any Final Award
made with respect to the Participant will be paid to the Participant’s estate or
to such person as the executor of the estate certifies as being entitled to such
payment as a result of the operation of the Participant’s last will and
testament or as a result of the laws of intestate succession.
 
(c)    It is fully understood that nothing contained in this Agreement or the
Plan shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate the Participant’s employment at any time nor confer upon
the Participant any right to continue in the employ of the Company or any
Affiliate.
 
(d)    As a condition of the granting of Performance Stock Rights under this
Agreement, the Participant agrees, for himself and his legal representatives,
the executor of his estate, and his heirs, that the Plan and this Agreement
shall be subject to discretionary interpretation by the Committee and that any
interpretation by the Committee of the terms of the Plan and this Agreement
shall be final, binding and conclusive on the Participant, his legal
representatives, the executor of his estate and his heirs. The Participant, his
legal representatives, the executor of his estate and his heirs shall not
challenge or dispute the Committee’s decisions.
 
(e)    The Committee may modify, extend or renew the Performance Stock Rights at
any time. However, no modification, extension or renewal shall (i) confer on the
Participant any right or benefit which he would not be entitled to if new
Performance Stock Rights were granted under the Plan at such time or (ii) alter,
impair or adversely affect the Performance Stock Rights or this Agreement
without the written consent of the Participant;
 
-4-

--------------------------------------------------------------------------------


 
provided that the Committee shall not take any such action with respect to a
Participant who is a Covered Executive (as defined in the Plan) if such action
would cause any Final Award granted to the Participant to cease to qualify as
“qualified performance-based compensation” for purposes of Section 162(m) of the
Internal Revenue Code.
 
(f)    No shares of Stock will be issued pursuant to a Final Award unless and
until the Company has determined to its satisfaction that such issuance complies
with all relevant provisions of applicable law, including the requirements of
any stock exchange on which the Stock may then be traded.
 
10.    Governing Law. This Agreement shall be governed by the internal laws of
the State of Wisconsin as to all matters, including, but not limited to, matters
of validity, construction, effect, performance and remedies. No legal action or
proceeding may be brought with respect to this Agreement more than one year
after the later of (a) the last date on which the act or omission giving rise to
the legal action or proceeding occurred; or (b) the date on which the individual
bringing such legal action or proceeding had knowledge of such act or omission.
Any such action or proceeding must be commenced and prosecuted in its entirety
in the federal or state court having jurisdiction over Brown County, Wisconsin,
and each individual with any interest hereunder agrees to submit to the personal
jurisdiction thereof, and agrees not to raise the objection that such courts are
not a convenient forum. At the Company’s election, such action or other legal
proceeding shall be heard pursuant to a bench trial and, if so elected, the
parties to such proceeding shall waive their rights to a trial by jury.
 
11.    Severability. In the event any provision of the Agreement is held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
12.    Terms of Plan Govern. All parties acknowledge that this option is granted
under and pursuant to the Plan, which shall govern all rights, interests,
obligations and undertakings of both the Company and the Participant.
 
WPS RESOURCES CORPORATION








 
By: ________________________________
Title: Senior VP - Human Resources




-5-

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT FORM




I have read the terms of the WPS Resources Corporation Performance Stock Right
Agreement, dated December 7, 2005, and I hereby declare that I understand and
agree to be bound by the terms and conditions of the Agreement.
 


 
_________________________________________
Participant


Print name:  ______________________________




PLEASE DETACH THIS ACKNOWLEDGEMENT FORM FROM THE PERFORMANCE STOCK RIGHT
AGREEMENT AND RETURN IT TO CARMINE NELL IN HUMAN RESOURCES. YOUR PERFORMANCE
STOCK RIGHT WILL NOT BECOME EFFECTIVE UNTIL THE COMPANY RECEIVES THIS
ACKNOWLEDGMENT FORM.
 

--------------------------------------------------------------------------------

